ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-11, 15 and 17-26 are pending in this office action.
Claims 2,4, 8-9, 12-14, 16, 21-23 and 27 are cancelled.
Claims 28-30 are new added claims.
Claim Objections
Claim 29 is  objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28 .When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
 In response to applicant’s representative concern and argument that Makai and Chen are not non-analogous art to each other and to the application, applicant’s representative, refers to MPEP 2141(a).
The instant application is directed to emulating and testing the system before the system is put into a production that include controllable sensors and actuators. Such system is a logistic system where items are moved from point A to point B.
Mukai disclosure is directed to an emulating system to verify system functionalities thereby optimizing the use of the valuable tester equipment, before the system is put into a production. The design is emulated and provide a path to move item/object from source A(sites) to source B(DUT) using channels (fig. 1b).
Chen also is directed to emulating a logistic system where items are transported from point a to point b whiting an emulation stream.
 Both arts are in the same endeavor: emulation and testing and solving same problem” avoid to integrate, assemble the system into production before testing and not a hindsight as the applicant’s representative argued.
 Furthermore, the emulation system of Mukai explicitly discloses how the emulation system is created in other word: developed programs that constitute the emulation of physical components and their corresponding connections using virtual classes and pipe.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10-11, 15, 17-20, 24-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (US2005/026241A1) hereinafter “Mukai” in view of CHEN et al (CN100443196C) hereinafter “CHEN”.

As per claim 1, Mukai discloses a computer implemented method for test of a control system for a system, the method comprising:
[0006] “The disclosed method for simulating a modular test system provides a simulation framework that can be configured by an end-user. The framework is used to construct a simulation environment to load vendor emulation modules and DUT models, and to execute test programs through the simulation framework API”.

 emulating a high-level response of an overall layout of the system for testing a high level control software for overall control of the system:
[0023] “FIG. 1 b illustrates an overview of the simulation system of an embodiment of the present invention. The simulation system includes a controller model 121, one or more vendor emulation modules 122 (note that the term vendor emulation module is also referred to as vendor module or emulation module), one or more device under tests (DUT) models 124, and a loadboard model 126”;

emulating a low level response of physical elements of the system for testing one or more low level control software parts for control of physical elements of the system:
[0033]” The simulation framework enforces a set of predefined interfaces and design constraints on the emulation module and DUT model developers. This guarantees that models that meet the requirements of the simulation framework are compatible with other components in the simulation. The simulation framework is divided into three parts, a first part for the API common to both emulation modules and DUT models, a second part specific to the module models, and a third part specific to the DUT models. In one implementation, vendor emulation modules are considered to be event-based models, while DUT models are considered to be time-based models. In other embodiments, both emulation modules and the DUT models may be either event-based or time-based models.

 interfacing the high level emulation and the low level emulation by two-way exchanging a plurality of parameters indicative of items to be handled in the system between the high level emulation and the low level emulation:
[0025] “The loadboard model 126 is configurable by the user. The user maps the tester channels 128 to the corresponding DUT channels 130, and specifies a transport delay associated with each connection. All the connections are bidirectional, hence, no special consideration is required to designate connectors as output drivers or input strobes.
[0029] “The framework also provides a detailed model of the physical connections between the tester modules and the DUT. All connections are modeled as voltages on a wire, thus reproducing the underlying physics. Since there are no assumptions regarding data formats in the module/DUT interactions, the framework works with any combination of emulation modules and DUT models, so long as they use the application programming interface (API) established by the framework. The framework provides an automatic reconciliation of voltages when two supplies drive on the same wire simultaneously.

wherein the interface is configured to allow real-time two- way exchange:
[0025] “The loadboard model 126 is configurable by the user. The user maps the tester channels 128 to the corresponding DUT channels 130, and specifies a transport delay associated with each connection. All the connections are bidirectional; hence, no special consideration is required to designate connectors as output drivers or input strobes”.

 testing one or more low level control software parts by simultaneously emulating said high level response, emulating said low level emulating response, and interfacing said high level emulation and low-level emulation:
[0026] “First, it allows each vendor module to be programmed in substantially the same way as during normal tester operations through the system bus. By simulating bus calls, a test program can write into emulated module registers, thereby setting up tests. The other service is the simulation of test execution. The framework provides a model for the physical connections between the emulated modules and the DUT model. The framework also supplies an engine for maintaining the execution sequence of the various simulation components.”

But not explicitly:

the system is a logistics system.
wherein said plurality of parameters comprises at least one of: a unique identity for each item, and a time stamp associated with location of each item in the overall layout.
exchange of at least three parameters unique for each item to be handled,
 Chen discloses:
the system is a logistics system:

Page 3” The present invention aims to provide a kind of luggage method for tracking and positioning and tracing positioning apparatus thereof based on the emulation of BIT stream that is applied in automatic baggage sorting system, by Photoelectric Detection equipment luggage stream is carried out emulation, be that virtual luggage stream is compared with practical luggage again with emulation stream,

wherein said plurality of parameters comprises at least one of: a unique identity for each item, and a time stamp associated with location of each item in the overall layout.
Page 3” application luggage identification number BID: when the photoelectric sensor before the rays safety detection apparatus detects luggage, rays safety detection apparatus sends a pulse signal to control processor P LC, the expression rays safety detection apparatus needs a luggage identification number BID, and the control processor PLC of baggage handling system produces unique luggage identification number BID”; 

exchange of at least three parameters unique for each item to be handled:
page 5 “Fig. 8 is a luggage identification number BID interface flow chart, it is the part of baggage handling system PLC interface software and rays safety detection apparatus interface software, rays safety detection apparatus EDS is to transmitting-receiving luggage identification number BID interface routine application luggage identification number BID, the photoelectric sensor of rays safety detection apparatus has judged whether that luggage enters, if do not have, then wait for EDS application next time luggage identification number BID, if have, then PLC sends the luggage identification number BID of this luggage to EDS, luggage is through rays safety detection apparatus EDS, if rays safety detection apparatus EDS returns safety check information, BID sets up corresponding relation with safety check information and luggage by the luggage identification number, and luggage is divided toward escape way.If rays safety detection apparatus EDS does not return safety check information, then can't be on practical luggage with safety check information correspondence, luggage will be divided toward dangerous luggage passage.”

Examiner interpretation:
 Each baggage includes: a unique BID, safety check attribute and destination after filtration of dangerous and non-dangerous baggage

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of CHEN into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system.


As per claim 3, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the plurality of parameters indicative of items to be handled comprises at least one parameter indicative of one of: destination of the item, content of the item, and status information;
Chen discloses:
wherein the plurality of parameters indicative of items to be handled comprises at least one parameter indicative of one of: destination of the item, content of the item, and status information;
	Page 3 “First photoelectric sensor place behind split point, from the record storehouse of correspondence, obtain the security attribute that produces by rays safety detection apparatus, and be pressed into information storehouse among the control processor P LC, at second photoelectric sensor place thereafter, judge the luggage trend by security attribute, and the control shunting device finishes switching and shunting is handled”.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 5, the rejection of claim 1 is incorporated and furthermore Makai discloses:
wherein the low-level emulation program code is configured to emulate electric inputs and outputs of the physical elements of the logistics system:
 [0035] “The SimChannel class 306 provides I/O capabilities to the emulation modules and the DUT models through the module class 302 and the DUT class 304 respectively during pattern execution. To use this class, an empty channel object is constructed for each module channel or DUT pin. Based upon the settings in the simulation configuration file (described below), these channels are connected with the corresponding channel on the loadboard by the simulation framework. The simulation framework obtains a reference to the SimChannel object through the getchannel () method, which is used to make the loadboard connection.

As per claim 6, the rejection of claim 1 is incorporated and furthermore Makai discloses:
wherein the low level emulation program code is configured to emulate response of a plurality of physical elements associated with a plurality of low level control software parts:
[0027]” A main part of the test system simulation is the simulation framework, which is also referred to as the framework. The framework provides two fundamental services. First, it allows each vendor module to be programmed in substantially the same way as during normal tester operations through the system bus. By simulating bus calls, a test program can write into emulated module registers, thereby setting up tests. The other service is the simulation of test execution. The framework provides a model for the physical connections between the emulated modules and the DUT model. The framework also supplies an engine for maintaining the execution sequence of the various simulation components.  

As per claim 7, the rejection of claim 6 is incorporated and furthermore Makai discloses:
wherein the interfacing further comprises emulating response of an interconnection between at least two low level control software parts:
[0027]”The framework provides a model for the physical connections between the emulated modules and the DUT model. The framework also supplies an engine for maintaining the execution sequence of the various simulation components.  

  As per claim 10, the rejection of claim 1 is incorporated and furthermore Makai discloses:
comprising simultaneously testing a plurality of low level control software parts:
[0030] “All connections are modeled as voltages on a wire, thus reproducing the underlying physics. Since there are no assumptions regarding data formats in the module/DUT interactions, the framework works with any combination of emulation modules and DUT models, so long as they use the application programming interface (API) established by the framework. The framework provides an automatic reconciliation of voltages when two supplies drive on the same wire simultaneously.  

As per claim 11, the rejection of claim 1 is incorporated and furthermore Makai discloses:
wherein the high level emulation and the low level emulation are executed on separate processors:
[0020]“Depending on the operational setting, the system controller 102 can be deployed on a CPU that is separate from the operation of site controllers 104. Alternatively, a common CPU may be shared by the system controller 102 and the site controllers 104. Similarly, each site controller 104 can be deployed on its own dedicated CPU (central processing unit), or as a separate process or thread within the same CPU”;  

As per claim 15, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
receiving a set of input data 
Chen discloses:
receiving a set of input data 
Page 4 “Under the baggage system condition of routine, adopt rational technical scheme and easy algorithm, more effective preventing disturbed, realize luggage track and localization accurately, adopted letter sorting more efficiently, improved shunting speed, thereby improved overall treatment efficiency, realized the high accuracy that luggage is followed the tracks of; Adapt to the domestic airport more complicated and nonstandard current conditions of checking luggage, simultaneously, implementation does not increase special equipment based on general and existing appointed condition, does not just cause the raising of cost yet”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 17, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
visualizing to a user at least a part of the logistics system and at least one item being transported therein to a user along with said step of testing;
Chen discloses:
visualizing to a user at least a part of the logistics system and at least one item being transported therein to a user along with said step of testing;
Page 5”First photoelectric sensor place behind split point, from the record storehouse of correspondence, obtain the security attribute that produces by rays safety detection apparatus, and be pressed into information storehouse among the control processor P LC, at second photoelectric sensor place thereafter, judge the luggage trend by security attribute, and the control shunting device finishes switching and shunting is handled. Described shunting device is at a high speed vertical shunting device, is used for a paths is divided into two paths up and down, and luggage is shunted”.

  It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 18, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the one or more low level control software parts are Programmable Logic Control software parts or software parts for Field Programmable Gate Arrays;
Chen discloses:
  wherein the one or more low level control software parts are Programmable Logic Control software parts or software parts for Field Programmable Gate Arrays;

Page 3 “A, application luggage identification number BID: when the photoelectric sensor before the rays safety detection apparatus detects luggage, rays safety detection apparatus sends a pulse signal to control processor P LC, the expression rays safety detection apparatus needs a luggage identification number BID, and the control processor P LC of baggage handling system produces unique luggage identification number BID;

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 19, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the testing is performed in real-time or faster than real-time;
Chen discloses:
wherein the testing is performed in real-time or faster than real-time:
 Page 3” Described shunting device is at a high speed vertical shunting device, is used for a paths is divided into two paths up and down, and luggage is shunted.
A kind of luggage tracing positioning apparatus that is applied in safe examination system, comprise: the man-machine interface layer that is used for man-machine communication and operation configuration interface, be used to control and control processor P LC layer that interface communication is handled”;
	
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

 
As per claim 20, the rejection of claim 1 is incorporated and furthermore Makai discloses:
computer system comprising at least one processor and a memory and being programmed for carrying out the method according to claim 1:
[0020]“Depending on the operational setting, the system controller 102 can be deployed on a CPU that is separate from the operation of site controllers 104. Alternatively, a common CPU may be shared by the system controller 102 and the site controllers 104. Similarly, each site controller 104 can be deployed on its own dedicated CPU (central processing unit), or as a separate process or thread within the same CPU”;  

As per claim 24, the rejection of claim 11 is incorporated and furthermore Makai does not explicitly disclose:
Use of the method according to claim 1 for test of a control system for a logistics system being one of: an airport baggage handling system, a mail or parcel sorting system, an item or material storage facility, and a material conveying system;
Chen discloses:
a control system for a logistics system being one of: an airport baggage handling system, a mail or parcel sorting system, an item or material storage facility, and a material conveying system
Page 5 “Fig. 5 is the internal signal sequential schematic diagram of luggage alignment algorithm, it is the part of PLC control software, in the luggage flow process, choose the photoelectric sensor of some key positions, comprising: a photoelectric sensor before the screening machine, follow the tracks of all photoelectric sensors of section, 4 photoelectric sensors of vertical sorter, virtual luggage and true luggage at these photoelectric sensor places to emulation are compared, and the transmission of recorded information is then finished in corresponding success, otherwise luggage is followed the tracks of failure herein  

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 25, the rejection of claim 1 is incorporated and furthermore Makai explicitly disclose:
a control system for controlling the physical elements, wherein the control system comprises a computer system programmed to control the physical elements according to a high level control software and one or more low level control software parts:
[0030] The framework also provides a detailed model of the physical connections between the tester modules and the DUT. All connections are modeled as voltages on a wire, thus reproducing the underlying physics. Since there are no assumptions regarding data formats in the module/DUT interactions, the framework works with any combination of emulation modules and DUT models, so long as they use the application programming interface (API) established by the framework. The framework provides an automatic reconciliation of voltages when two supplies drive on the same wire simultaneously

 wherein said high level control software and one or more low level control software parts have been tested according to the method according to claim 1:
[0027] A main part of the test system simulation is the simulation framework, which is also referred to as the framework. The framework provides two fundamental services. First, it allows each vendor module to be programmed in substantially the same way as during normal tester operations through the system bus. By simulating bus calls, a test program can write into emulated module registers, thereby setting up tests. The other service is the simulation of test execution. The framework provides a model for the physical connections between the emulated modules and the DUT model. The framework also supplies an engine for maintaining the execution sequence of the various simulation components”

But not explicitly:

a plurality of physical elements comprising: at least one conveyor section arranged to transport a stream of items:
 - at least one induction arranged for transporting items to the at least one conveyor - at least a discharge  arranged for discharging items from the at least one conveyor 
Chen discloses:
at least one conveyor section arranged to transport a stream of items:
Page 3 “Described equipment and electrical equipment layer are the bottom, comprise conveyor apparatus, rays safety detection apparatus, photoelectric sensor, and the main control command that receives control processor P LC layer is carried out action and sent detection signal and data to control processor P LC layer”;

- at least one induction arranged for transporting items to the at least one conveyor - at least a discharge arranged for discharging items from the at least one conveyor:
Page 3” Described equipment and electrical equipment layer are provided with shunting device, obtain the security attribute of luggage and judge the photoelectric sensor that luggage moves towards by security attribute from the record storehouses;”
Page 5” Described photoelectric sensor is arranged on the upstream end on each section conveyer belt and goes out end, is used to compare the emulation of true luggage and virtual luggage stream.”

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Mukai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items differentiates between different kinds of item and destination.

As per claim 26, the rejection of claim 25 is incorporated and furthermore Makai does not explicitly disclose:
The logistics system according to claim 25 being one of: an airport baggage handling system, a mail or parcel sorting system, an item or material storage facility, and a material conveying system;
Chen discloses:
The logistics system according to claim 25 being one of: an airport baggage handling system, a mail or parcel sorting system, an item or material storage facility, and a material conveying system
Page 5 “Fig. 5 is the internal signal sequential schematic diagram of luggage alignment algorithm, it is the part of PLC control software, in the luggage flow process, choose the photoelectric sensor of some key positions, comprising: a photoelectric sensor before the screening machine, follow the tracks of all photoelectric sensors of section, 4 photoelectric sensors of vertical sorter, virtual luggage and true luggage at these photoelectric sensor places to emulation are compared, and the transmission of recorded information is then finished in corresponding success, otherwise luggage is followed the tracks of failure herein  
See also page 4(airport luggage sorting and handling). 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.
Claim 30 is the system claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 above. 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (US2005/026241A1) hereinafter “Mukai” in view of Chen et al (CN100443196C) hereinafter “CHEN” and Gopalakrishnan et al (US20140350710A1) hereinafter “Gopalakrishnan”.

As per claim 28 the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the logistics system comprises a baggage handling system where baggage items are carried by totes, wherein the plurality of parameters indicative of items to be handled comprises all of: 1) a unique ID for each tote carrying a baggage item, 2) data indicating content of the tote, 3) data indicating destination of the tote, 4) status information, and 5) a time stamp, the method further comprising tracking the arrival of the tote at the various locations in the system.
Chen discloses:
wherein the logistics system comprises a baggage handling system

Page 3” The present invention aims to provide a kind of luggage method for tracking and positioning and tracing positioning apparatus thereof based on the emulation of BIT stream that is applied in automatic baggage sorting system, by Photoelectric Detection equipment luggage stream is carried out emulation, be that virtual luggage stream is compared with practical luggage again with emulation stream,

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Mukai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items differentiates between different kinds of item and destination.
But not explicitly:
where baggage items are carried by totes, wherein the plurality of parameters indicative of items to be handled comprises all of: 1) a unique ID for each tote carrying a baggage item, 2) data indicating content of the tote, 3) data indicating destination of the tote, 4) status information, and 5) a time stamp, the method further comprising tracking the arrival of the tote at the various locations in the system.
Gopalakrishnan discloses:
where items are carried by totes:
[0012] “In some instances, a user (e.g., picker or picking agent) may retrieve an item from an inventory location and place the item into a tote. The systems described herein detect the item when it is added to the tote. Likewise, when an item is removed from the tote, the removal of that item is detected.”

 wherein the plurality of parameters indicative of items to be handled comprises all of:
a unique ID for each tote carrying a baggage item:
[0014] “When the tote reaches the transition area, the tote identifier list is retrieved and optionally the tote is scanned again to confirm that the items identified in the tote identifier list match those actually in the tote”;

2) data indicating content of the tote:
[0013] “The item identifier reader and receiving component may be part of the tote and in communication with a processor that adds or removes item identifiers from a tote identification list as the items are added or removed from the tote.”

3) data indicating destination of the tote:
[0014] “When the tote reaches a transition area, such as a rebin station, pack station, another inventory location, shipping, etc. the items on the tote identifier list may be used to transition the inventory to a new location.
4) status information:
[0014] “For example, if the items in the tote are exiting the materials handling facility to be shipped by a carrier to a customer, the transition area may be the area from which the items exit the materials handling facility—such as a loading 29000door where the items are transitioned to the carrier's truck or other transportation unit”;

 5) a time stamp:
[0058]”In this example, in addition to providing the detected item identifier, a timestamp may also be provided identifying a time when the item passed through the plane of the receiving component 404, 406. As discussed further below with respect to FIG. 8, based on the timestamps received from each receiving component 404, 406 it may be determined whether the detected item identifier was added to or removed from the tote 402.”

 the method further comprising tracking the arrival of the tote at the various locations in the system:
[0022]” For example, the transition area may be a packing station within the materials handling and when the tote arrives at the packing station (transition area) the items may be transitioned from the storage area 130 to the packing station”. 

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Gopalakrishnan into teachings of Mukai and Chen to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items differentiates between different kinds of item and destination.

As per claim 29 the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the logistics system comprises a baggage handling system where baggage items are carried by totes, wherein the plurality of parameters indicative of items to be handled comprises all of: 1) a unique ID for each tote carrying a baggage item, 2) data indicating content of the tote, 3) data indicating destination of the tote, 4) status information, and 5) a time stamp, the method further comprising tracking the arrival of the tote at the various locations in the system.
Chen discloses:
wherein the logistics system comprises a baggage handling system

Page 3” The present invention aims to provide a kind of luggage method for tracking and positioning and tracing positioning apparatus thereof based on the emulation of BIT stream that is applied in automatic baggage sorting system, by Photoelectric Detection equipment luggage stream is carried out emulation, be that virtual luggage stream is compared with practical luggage again with emulation stream,

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Mukai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items differentiates between different kinds of item and destination.
But not explicitly:
where baggage items are carried by totes, wherein the plurality of parameters indicative of items to be handled comprises all of: 1) a unique ID for each tote carrying a baggage item, 2) data indicating content of the tote, 3) data indicating destination of the tote, 4) status information, and 5) a time stamp, the method further comprising tracking the arrival of the tote at the various locations in the system.
Gopalakrishnan discloses:
where items are carried by totes:
[0012] “In some instances, a user (e.g., picker or picking agent) may retrieve an item from an inventory location and place the item into a tote. The systems described herein detect the item when it is added to the tote. Likewise, when an item is removed from the tote, the removal of that item is detected.”

 wherein the plurality of parameters indicative of items to be handled comprises all of:
a unique ID for each tote carrying a baggage item:
[0014] “When the tote reaches the transition area, the tote identifier list is retrieved and optionally the tote is scanned again to confirm that the items identified in the tote identifier list match those actually in the tote”;
2) data indicating content of the tote:
[0013] “The item identifier reader and receiving component may be part of the tote and in communication with a processor that adds or removes item identifiers from a tote identification list as the items are added or removed from the tote.”

3) data indicating destination of the tote:
[0014] “When the tote reaches a transition area, such as a rebin station, pack station, another inventory location, shipping, etc. the items on the tote identifier list may be used to transition the inventory to a new location.
4) status information:
[0014] “For example, if the items in the tote are exiting the materials handling facility to be shipped by a carrier to a customer, the transition area may be the area from which the items exit the materials handling facility—such as a loading 29000door where the items are transitioned to the carrier's truck or other transportation unit”;
 5) a time stamp:
[0058]” In this example, in addition to providing the detected item identifier, a timestamp may also be provided identifying a time when the item passed through the plane of the receiving component 404, 406. As discussed further below with respect to FIG. 8, based on the timestamps received from each receiving component 404, 406 it may be determined whether the detected item identifier was added to or removed from the tote 402.”
 the method further comprising tracking the arrival of the tote at the various locations in the system:
[0022]” For example, the transition area may be a packing station within the materials handling and when the tote arrives at the packing station (transition area) the items may be transitioned from the storage area 130 to the packing station”. 

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Gopalakrishnan into teachings of Mukai and Chen to test an automatic luggage processing system and to determine that item is added to or removed from the tote based on primary information and secondary information and add an item identifier to a tote item list based on a determination that the item is added to the tote, and thus enables accurate tracking of items, while reducing the likelihood of detecting item identifiers outside the cavity of the tote..

Pertinent arts:
US20050144335A1:
 The emulation computer is programmed to emulate one or more peripheral devices by receiving and responding to messages using a peripheral interface communications protocol for communications with the host and using a network communications protocol for communications with the emulation computer.
US20100145761A1:

rectifying data administrated in a logistics infrastructure through a system and a method for alternative simulation of a logistics infrastructure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//BRAHIM BOURZIK/ Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191